                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:09CR387

      vs.
                                                                 ORDER
INESSA LYONS

                    Defendant.


      The government has filed a Motion for Dismissal of Petition for Offender Under

Supervision [Filing No. 51] to dismiss the Petition for Offender Under Supervision [Filing

No. 41]. For that reason, the motion is granted.

      IT IS ORDERED:

      1.     The Motion for Dismissal of Petition for Offender Under Supervision [Filing

             No. 51] is granted; and

      2.     The Petition for Offender Under Supervision [Filing No. 41] is dismissed,

             without prejudice.



      Dated this 21st day of May 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp_____
                                                Senior United States District Judge
